DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “cleanse” is misspelled.  The Examiner believes it should be “cleaner” for accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, and therefore dependent Claims 3-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claim 2 is a “cleanse of Claim 1”.  Since Claim 1 is a cleaner, not a cleanse, the scope of the claim is confusing and indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2, and therefore dependent Claims 3-5, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of Claim 2 is a cleanse, not a cleaner of Claim 1, therefore, Claim 2 does not properly further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0320285 (hereafter Lee et al.).

Regarding Claim 1, Lee et al. teaches:
1. A cleaner (vacuum cleaner 1) comprising: 
a body (cleaner body 10); 
a power supply (assembly comprising batteries 160 and charger 30 shown in Figure 4 and Paragraphs [0070] - [0075]) received in the body and including: 
a first battery (first battery 161) and a second battery (second battery 162); and 
a power supply circuit (Figure 4) that selectively operates in a charge mode (Figure 5) associated with receiving external power to recharge the first battery and the second battery or in a discharge mode (Figure 6) associated with supplying stored power from the first battery and the second battery to a load (suction motor 150); and 
a controller (controller 130, Paragraph [0086]) configured to manage the power supply, 
wherein the power supply circuit includes: 
a main switch (comprising first, second, and third switches 181, 182, and 183, see discussion below) that closes to connect the first battery and the second battery in series to each other in the discharge mode (Figure 6) and opens to cause the first battery and the second battery to be connected in parallel to each other in the charge mode (Figure 5); 
a first switch (second charging switch 172) that is closed in the charge mode to supply the external power to the first battery (Figure 5); and 
a second switch (comprising first charging switch 171 and third charging switch 173, see discussion below) that is closed in the charge mode to supply the external power to the second battery (Figure 5).  

Lee et al. discloses a claimed main switch comprising first, second, and third switches 181, 182, and 183.  Lee et al. does not disclose that switches 181, 182, and 183 are a single main switch.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to combine the three switches taught by Lee et al. into a single multipole switch that actuates all three switches with a single action with the motivation to reduce the need for multiple switches and multiple switch actuations.
Lee et al. discloses a claimed second switch comprising first and third charging switches 171 and 173.  Lee et al. does not disclose that switches 171 and 173 are a single second switch.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to combine the two switches taught by Lee et al. into a single multipole switch that actuates both switches with a single action with the motivation to reduce the need for multiple switches and multiple switch actuations.
 
Regarding Claim 6, Lee et al. teaches:
6. The cleaner of claim 1, wherein each of the first switch (second charging switch 172) and the second switch (comprising first charging switch 171 and third charging switch 173) includes one or more diodes to prevent inverse current (see discussion below).

As shown in Figures 5, the power supply circuit contains charging switches 171-173 that when closed set the charger 30 up for charging of the two batteries 161 and 162 in parallel.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to include one or more diodes to prevent inverse current with the motivation to prevent an unsafe charging condition. 

Regarding Claim 7, Lee et al. teaches:
7. The cleaner of claim 1, wherein the main switch (comprising first, second, and third switches 181, 182, and 183) include one end connected to a negative electrode terminal of the first battery (first battery 161) and another end connected to a positive electrode terminal of the second battery (second battery 162)(specifically third switch 183 has the claimed structure as shown in Figure 6).   

Regarding Claim 20, Lee et al. teaches:
20. The cleaner of claim 1, further comprising a cleaning nozzle (suction device 20) coupled to the body (cleaner body 10), the cleaning nozzle including a bottom surface having a port (intake of suction part 21) to receive foreign substances from an area to be cleaned based on a suction force (from suction motor 150) generated by the cleaner based on the stored power from the first battery (first battery 161) and the second battery (second battery 162). 

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0320285 (hereafter Lee et al.) in view of Myung KR 100899409 B1 (hereafter Myung).

Regarding Claim 2, Lee et al. teaches:
2. The cleanse of claim 1, further comprising a charging terminal (charging connector 32) connected to the power supply and that connects to a charging stand when the body docks into the charging stand to receive the external power (see discussion below).  

Lee et al. discloses a battery powered vacuum cleaner with a charging terminal (charging connector 32) connected to the power supply, however, Lee et al. does not disclose a charging stand when the body docks into the charging stand to receive the external power.  The reference Myung discloses a battery powered robot vacuum with a charging terminal 101 connected to the power supply (battery 190) and that connects to a charging stand 300 when the body (case 110)  docks into the charging stand to receive the external power.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Lee et al. device to include a docking charging stand that allows the vacuum cleaner to be connected to the stand for providing external power for charging with the motivation to simplify the connection of the device to a charger. 

Regarding Claim 4, Lee et al. teaches:
4. The cleaner of claim 2, wherein the controller (controller 130, Paragraph [0086]) further manages the main switch (comprising first, second, and third switches 181, 182, and 183) to open when the charging terminal (charging connector 32) is connected to the charging stand (see discussion below).

Myung discloses a step of verifying that the charging terminal 101 is properly connected to the electrode terminal 301 before switching on the charging operation.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Lee et al. device to use the controller 130 to verify that the charging terminal (charging connector 32) is properly connected before switching the main switch (comprising first, second, and third switches 181, 182, and 183) into a charging position with the motivation to ensure a safe charging operation.  

Regarding Claim 5, Lee et al. teaches:
5. The cleaner of claim 2, wherein the first battery (first battery 161) and the second battery (second battery 162) are connected in parallel to a direct current (DC) power (Figure 5)  of the charging stand in the charge mode (see discussion below).

Lee et al. discloses the switching of the power supply circuit to place the first and second battery into a parallel arrangement to a direct current power provided through charging connector 32 in charge mode.  Lee et al. does not disclose a charging stand.  The reference Myung discloses a charging stand for charging the battery powered device.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Lee et al. device to include a charging stand with the motivation to make the connection easier for an owner.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0320285 (hereafter Lee et al.) in view of Kim et al. US 2012/0293128 (hereafter Kim et al.).

Regarding Claim 14, Lee et al. teaches:
14. The cleaner of claim 1, wherein the power supply circuit further includes: a first current detector that detects current to the first battery, and a second current detector that detects current to the second battery (see discussion below).  

Lee et al. US 2015/0320285 discloses a power supply circuit for charging and discharging batteries.  Lee et al. does not disclose the use of a current detector that detects current to the first battery and second battery.  The reference Kim et al. discloses a current sensor 170 that senses a current flowing in the battery units 110.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Lee et al. device to include a first current detector to detect current to the first battery and a second current detector to detect current to the second battery with the motivation for diagnostic and control reasons to understand the battery capacity and its ability to properly perform.  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0320285 (hereafter Lee et al.) in view of Klintemyr et al. US2019/0133400 (hereafter Klintemyr et al.).
Regarding Claim 15, Lee et al. teaches:
15. The cleaner of claim 1, further comprising: one or more wheels to move the body along a surface; and a height adjustor coupled to the body to raise or lower the body relative to the surface.  

Lee et al. US 2015/0320285 discloses a battery powered canister vacuum cleaner with at least two wheels to move the body along a surface.  However, Lee et al. does not disclose a robotic vacuum cleaner with driving wheels that include a height adjustor coupled to the body to raise or lower the body relative to the surface.  The reference Klintemyr et al. discloses a battery powered robotic vacuum cleaner 100 with a height adjustor capability shown in Figure 2a.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the battery powered canister vacuum cleaner taught by Lee et al. to be a robotic vacuum cleaner as taught by Klintemyr et al. which includes a height adjustor as shown in Figure 2a with the motivation to provide autonomous operation and overcome obstacles.

Regarding Claim 16, Lee et al. teaches:
16. The cleaner of claim 1, further comprising: a motor to provide a force to drive the one or more wheels based on the stored power from the first battery and the second battery.  

Lee et al. US 2015/0320285 discloses a battery powered canister vacuum cleaner with at least two wheels to move the body along a surface.  However, Lee et al. does not disclose a robotic vacuum cleaner with battery powered motors to provide a force to drive the wheels.  The reference Klintemyr et al. discloses a battery powered robotic vacuum cleaner 100 with motors 115a and 115b for enabling movement of the driving wheels 112.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the battery powered canister vacuum cleaner taught by Lee et al. to be a robotic vacuum cleaner as taught by Klintemyr et al. which includes battery powered motors to provide a force to drive the one or more wheels with the motivation to provide autonomous operation.

Allowable Subject Matter
Claims 3, 8-13, and 17-19 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with parallel/series battery arrangements.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723